  Case: 4:19-cr-00071-CDP Doc. #: 15 Filed: 03/04/19 Page: 1 of 3 PageID #: 41



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )
                                                  )
 v.                                               )     Case No. 4:19CR00071 CDP
                                                  )
 QUENTARUS SMITH,                                 )
                                                  )
       Defendant.                                 )

                               MOTION OF THE UNITED STATES
                          FOR PRELIMINARY ORDER OF FORFEITURE

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Stephen Casey, Assistant

United States Attorney for said District, and moves this Court to issue a Preliminary Order of

Forfeiture in the above-captioned case.       In support thereof, the United States sets forth the

following:

       1.       On January 29, 2019, Defendant Quentarus Smith pled guilty to a violation of Title

21, United States Code, Sections 841(a)(1) and 846, and also agreed, in writing in the Guilty Plea

Agreement, to the forfeiture of any property, constituting, or derived from, any proceeds obtained,

directly or indirectly, as the result of such violation, and any property used, or intended to be used,

in any manner or part, to commit, or to facilitate the commission of such violation, pursuant to

Title 21, United States Code, Section 853.

       2.       Defendant further agreed to the forfeiture of the following specific property (the

ASubject Property@):

             a. Approximately $199,973.43 U.S. Currency from Account #...9727 at Busey Bank.
  Case: 4:19-cr-00071-CDP Doc. #: 15 Filed: 03/04/19 Page: 2 of 3 PageID #: 42




       3.      Defendant agreed that the proffer of evidence supporting the guilty plea is sufficient

evidence to support forfeiture of the Subject Property.

       4.      Additional items, included but not limited to approximately $902,970.00 U.S.

Currency; that was also subject to forfeiture pursuant to notice provided in the Information and the

Guilty Plea Agreement, has been forfeited administratively by the Drug Enforcement

Administration, and therefore the United States is no longer seeking the criminal forfeiture of said

property in the instant case.

       5.      Based upon the evidence set forth in the Guilty Plea Agreement and that was

presented at the Defendant’s plea hearing, the United States has established the required nexus

between the Subject Property and the offenses to which Defendant has pled guilty. Accordingly,

the Subject Property is subject to forfeiture to the United States pursuant to Title 21, United States

Code, Section 853.

       6.      Pursuant to Rule 32.2(b)(6) and Title 21, United States Code, Section 853(n), upon

the issuance of a Preliminary Order of Forfeiture, the United States shall publish notice of the

Order and send direct notice to any person who reasonably appears to be a potential claimant with

standing to contest the forfeiture in the ancillary proceeding.

       7.      Upon adjudication of all third-party interests, this Court shall enter a Final Order of

Forfeiture pursuant to Rule 32.2(c) and Title 21, United States Code, Section 853(n), in which the

Subject Property will be ordered forfeited to the United States to be disposed of according to law.

       8.      Pursuant to Rule 32.2(b)(4)(A) and Defendant’s Guilty Plea Agreement, the

Preliminary Order of Forfeiture becomes final as to Defendant upon entry.        The Order remains

preliminary as to third parties until the ancillary proceeding is concluded under Rule 32.2(c).

                                                  2
  Case: 4:19-cr-00071-CDP Doc. #: 15 Filed: 03/04/19 Page: 3 of 3 PageID #: 43




       9.      Pursuant to Rule 32.2(b)(4)(B), the Court must include the forfeiture when orally

announcing the sentence or must otherwise ensure Defendant knows of the forfeiture at sentencing.

The Court must also include the forfeiture order, directly or by reference, in the judgment, but the

Court’s failure to do so may be corrected at any time under Rule 36.

         WHEREFORE, pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure, the

United States respectfully requests that this Court determine that the Subject Property is subject to

forfeiture, and moves the Court to enter a Preliminary Order of Forfeiture forfeiting the above

described property, including the Subject Property.       Pursuant to Rule 32.2(b)(3), the United

States also requests authority to conduct any discovery permitted by the Federal Rules of Civil

Procedure in order to identify, locate, or dispose of any property subject to forfeiture under this

order, including depositions, interrogatories, subpoenas, and requests for production. The United

States submits herewith its proposed Preliminary Order of Forfeiture.


         Dated: March 4, 2019                            Respectfully submitted,

                                                         JEFFREY B. JENSEN
                                                         United States Attorney

                                                          /s/ Stephen Casey
                                                         STEPHEN CASEY, #58879MO
                                                         Assistant United States Attorney
                                                         111 South 10th Street, Suite 20.333
                                                         Saint Louis, Missouri 63102
                                                         Telephone: (314) 539-2200
                                                         Facsimile:     (314) 539-2312




                                                 3
